          Case 1:15-cv-06605-JFK-OTW Document 132 Filed 04/10/19 Page 1 of 3


                                                                                                 825 T hir d Avenue
KIRBY McINERNEY                                                                                  New Yo r k , NY 10022
                                                                                                 212. 371. 6600
                                                                                                 F ax . 212. 751. 2540
 April 10, 2019                                                                                  W W W .K ML L P .C O M
                                                                                                 O f co uns el
                                                                                                   R o ger W . Kir by
 VIA ECF                                                                                           Al ice M cI ner ney

 Honorable John F. Keenan
 United States District Judge
 500 Pearl Street
 New York, NY 10007-1312

            Re:      The State of New York ex rel. Vinod Khurana, et al. v. Spherion Corp.
                     (n/k/a SFN Group, Inc.), No. 15 Civ. 06605 (JFK)

 Dear Judge Keenan:

        We represent Plaintiff-Relator Vinod Khurana (“Relator”) in the above-referenced matter.
 Now that discovery has concluded, Relator respectfully requests a pre-motion conference, pursuant
 to Rule 2(A) of Your Honor’s Individual Practices, to allow Relator to move for summary
 judgment pursuant to Fed. R. Civ. Pro. 56. Relator further requests that this conference be held in
 conjunction with the pretrial conference already scheduled for April 18, 2019.

         Relator’s pending claims are for retaliation pursuant to the New York State False Claims
 Act, N.Y. State FIN. LAW § 191(1), and the New York City False Claims Act, ADMIN. CODE § 7-
 805(a)(3), (collectively, the “FCA”). Relator claims that Defendant Spherion Corp. (“Spherion”)
 demoted and then terminated him for reporting fraud-related conduct to Spherion and several
 administrative agencies of the City of New York “in furtherance of an [FCA] action . . . or . . . to
 stop one or more [FCA] violations.” Section 191(1).1

         This Court previously found that Relator’s communications to Spherion employees in 2006
 were sufficient allegations of protected conduct. ECF No. 70, Op. & Order at 47-48. Relator now
 seeks to move for summary judgment based on the record adduced in discovery. Fed. R. Civ. P.
 56. A synopsis of certain salient facts not in dispute follows.2

        First, Relator was working for Mark Mazer (Spherion’s project manager) and others who
 were convicted of engaging in a massive, corrupt, kickback scheme during this time. See
 Superseding Indictment at ¶¶ 8, 41, United States v. Mazer, No. 11-cr-121-GBD (S.D.N.Y. Apr.
 29, 2014), ECF No. 77; Judgment in a Criminal Case, Mazer, No. 11-cr-121-GBD, ECF No. 366.

 1 “The FCA incorporates broad anti-retaliation protection for whistleblowers.” United States v. Empire Educ. Corp.,

 959 F. Supp. 2d 248, 256 (N.D.N.Y. 2013). To prove FCA retaliation claims, “[R]elator must show [1] that he engaged
 in protected conduct . . . , [2] that his employer was aware of that conduct, and [3] that he was terminated in retaliation
 for that conduct.” Anonymous v. Anonymous, 165 A.D.3d 19, 30, 83 N.Y.S.3d 472, 480 (N.Y. App. Div. 2018) (citing
 cases). Whether the employer was “already aware” of the reported conduct is irrelevant. Spherion’s April 1, 2019
 Pre-Motion Letter, ECF No. 130, at 1 (emphasis in original).
 2   Relator has not included exhibits to this letter, but the record references can be made available if the Court prefers.




                                  NEW YORK                             CALIFORNIA
        Case 1:15-cv-06605-JFK-OTW Document 132 Filed 04/10/19 Page 2 of 3


Kirby McInerney LLP
   Page 2

          Second, Mark Mazer and Scott Berger (a Spherion consultant) told Relator in 2004 that
  the software application was going to fail and that he should not communicate that fact to anyone
  working for the City, particularly the City’s Financial Information Services Agency (“FISA”). See
  Khurana Tr. 101:19-102:15.

          Third, in 2004, Relator told City personnel at FISA and Howard Cohen (a Spherion
  account executive) about Mark Mazer’s comments and continually updated them in late 2004 and
  2005 about the fact that the testing showed that the software should not be in development. See
  id. at 126:4-129:4. He also told FISA and Howard Cohen that Scott Berger lied to FISA about a
  supposed agreement on how the project was to proceed. Id. at 404:3-406:14. Relator also spoke
  with Howard Cohen about the conflict created by SAIC’s involvement in the load testing process.

          Fourth, because of these communications, Spherion restricted Relator’s access to
  information about the software. See id. at 126:4-25, 128:6-129:4, 190:20-191:4. He was also
  threatened with termination. See id. at 141:5-15.

           Fifth, in late 2006 when Relator told Scott Berger that two employees of the corrupt
  kickback companies, DA Solutions and PrimeView, were incompetent and conducting personal
  business while on the project, Spherion threatened to terminate Relator and then demoted him. See
  id. at 158:4-159:14. Moreover, Mark Mazer instructed Howard Cohen to speak with Relator about
  being a “team player.” RS000509. Relator apparently was not “sensitive to the politics (SAIC,
  FISA, OPA),” RS000499, and was “not go[ing] through [the appropriate] channels,” Cohen Tr.
  126:22-128:23. Relator told Howard Cohen about the problems at the kickback companies and
  that DA Solutions was owned by Mark Mazer’s wife. See Khurana Tr. 367:4-374:4.

         Sixth, Howard Cohen was conflicted because he was paid commissions based on the
  number of consultants on the project, including Mark Mazer and Scott Berger, earning more than
  $600,000 from City contracts. See Roach Tr. 14:15-15:16; Khurana Tr. 415:22-416:8, 417:3-11.
  He had no incentive to listen to Relator and every incentive to not “ruffl[e] feathers.” RS000499.

          Seventh, Relator was considered a talented performance tester and was never fired before
  or since he worked for Spherion.3 Scott Berger and Mark Mazer decided to fire Relator in late
  May 2007. See RS000642; see also RS000500. E-mails show that the termination process began
  immediately after Relator sent an e-mail, viewed favorably by New York City personnel, showing
  a serious flaw in the software. See NYC_CT00002549-2550. SAIC consultants responded by
  lying about the reasons for the flaw. See Arya Tr. 132:12-18. Two days later, Mahesh Sharma (a
  DA Solutions consultant and Relator’s supervisor) suddenly e-mailed Mark Mazer that Relator
  was arriving late. Yet, Mahesh Sharma remembers Relator as a good person and does not

  3  See Cohen Tr. 69:15 (“technical skills”); RS000262 (“talented staff” who should be “retained”); RS000294
  (increasing Relator’s pay rate); RS000173 (wanting to give Relator a raise even though he “received [a] recent
  increase[]”); Cohen Ex. 11 (“an excellent testing SME who has been referred [] by [Relator]”); Arya Tr. 70:13-14,
  144:2-6 (“He’s a good performance engineer” and “very knowledgeable”); Basu Tr. 89:23-90:23, 46:15-48:17, 69:25-
  70:2 (testifying that Relator had advised her, was good at his job, socialized with her and other colleagues, and
  remembers him as “a good guy”); Sharma Tr. 38:19, 43:16-17, 39:8-9 (“a good worker” with “programming skills”
  and not “remember[ing] any negative incidents”).




                                     NEW YORK                       TEXAS
         Case 1:15-cv-06605-JFK-OTW Document 132 Filed 04/10/19 Page 3 of 3


Kirby McInerney LLP
   Page 3

  remember why he was fired. See Sharma Tr. 38:19, 43:16-17; 73:4-13. Moreover, Relator’s
  immediate supervisor, Rekha Basu, said that lateness would not be a problem if Relator worked
  late the day before. See Basu Tr. 69:7-11, 75:3-16. Relator’s hours were consistent, he was never
  reprimanded for lateness before being transferred to Mahesh’s team, and Relator’s e-mails show
  that he was working at around 10:00 p.m. when he sent the e-mail about the software flaw. See
  NYC_CT00002549. All of this shows that lateness was premeditated pretext.

          Eighth, other consultants who talked or knew too much were summarily demoted and
  fired. See Arya Tr. 57:10-14, 83:18-23; Sharma Tr. 27:14-16; Khurana Tr. 274:3-11, 377:2-25.

           Finally, these and other supportive facts are established by negative inferences to be drawn
  from Mark Mazer’s invocation of his Fifth Amendment right against self-incrimination. See
  LiButti v. United States, 107 F.3d 110, 121 (2d Cir. 1997); see Cohen Tr. 64:12-17, 65:25-66:25;
  Roach Tr. 24:13-25:17; see generally Mazer Tr. For example, an adverse inference should be
  drawn from Mazer’s refusal to answer the questions, “[I]s it true that you took authority away from
  qualified people if they questioned the progress of the CityTime project or its application?,” and
  “[Y]ou wanted to fire Mr. Khurana for going to FISA?” Mazer Tr. 10:11-13, 16:11-12.

          The reason for Relator’s demotion and termination is clear: retaliation for his protected
  activity.4 “It is well settled that ‘[p]rotected activity is [to be] interpreted broadly.’” Anonymous,
  165 A.D.3d at 30-31, 83 N.Y.S.3d at 480. In its pre-motion letter, Spherion admits that Relator
  was “criticized within Spherion . . . due to . . . his failure to follow his supervisors’ instructions not
  to communicate directly with New York City agencies that were not in his chain of reporting
  command, and his doing so without supervisor approval.” ECF No. 130, at 2. Spherion’s spin
  ignores the most salient point – that Relator was working in a thoroughly corrupt project and was
  being asked to report to the very criminals running the scheme.

          For these reasons, Relator respectfully requests a pre-motion conference on April 18, 2019
  to address his motion under Rule 56. Thank you for your continued consideration of these matters.

                                                                      Respectfully submitted,

                                                                          /s/ David E. Kovel
                                                                      David E. Kovel
                                                                      KIRBY McINERNEY LLP
                                                                      825 Third Avenue, 16th floor
                                                                      New York, New York 10022
                                                                      Telephone: (212) 371-6600
                                                                      E-mail: dkovel@kmllp.com

  4 Relator was not fired for occasionally arriving late to work after working late the night before (his manager, Rekha
  Basu, testified that such situations would not be a problem), for submitting late time sheets (dozens of consultants did
  so), or for lacking technical or teamwork skills or initiative (his colleagues and managers commended him for these
  traits). See Cohen Tr. 69:15; RS000262; RS000294; RS000173; Cohen Ex. 11; Arya Tr. 70:13-14, 144:2-6; Basu Tr.
  89:23-90:23, 46:15-48:17, 69:25-70:2, 75:3-16; Sharma Tr. 38:19, 43:16-17; RS000257; RS000642.




                                        NEW YORK                         TEXAS
